Citation Nr: 1759004	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-48 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served in the United States Army from July 1989 to June 1993, with additional service in the National Guard.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

These matters were previously remanded by the Board in June 2015.

The Board observes that the Veteran has also filed a claim for service connection for a low back condition.  However, in March 2011, the Veteran testified at a travel board hearing before an active Veterans Law Judge with regard to that claim.  As such, that claim is being addressed in a separate decision. 

The issues of PTSD and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated tinnitus was caused by in-service exposure to excessive and harmful noise in connection with the Veteran's duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Merits of the Claim

The Veteran contends that he was exposed to noise in various ways during his active duty service and has experienced ringing in his ears that has continued since.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Veteran underwent a VA audiological examination in July 2012 in which the examiner opined that it was less likely than not that the Veteran's tinnitus was related to his active duty service because there was no evidence that the Veteran complained of tinnitus during active duty service, and because the Veteran did not complain of his current symptoms until many years after he was discharged from active duty service.  

The Veteran was afforded a VA examination in May 2014 which noted the Veteran's recurrent tinnitus.  The examiner noted the Veteran's response levels to puretones were in the range of moderately severe hearing loss in both ears.  

The Veteran testified at an April 2017 videoconference hearing.  He stated during the hearing that he initially noticed the ringing in his ears during his time in service while around M-16 rifles, M-60 machine guns, M-203 grenade launchers, and shoulder-fired rocket launchers. 

The Court of Appeals for Veterans Claims (Court) has found a lay person competent to identify tinnitus, which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent and credible to report the circumstances of his service.  Further, under the "benefit-of-the-doubt" doctrine, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.


ORDER

Service connection for tinnitus is granted.


REMAND

PTSD

With regard to the issue of entitlement to service connection for PTSD, the Board finds that additional development is necessary.  The Veteran was afforded a VA examination in August 2012 which diagnosed the Veteran with PTSD. In August 2012 and March 2014, the RO denied service connection to PTSD due to lack of an in-service stressor. 

The Veteran contends that his PTSD is attributed primarily to a July 15, 1998, incident, while he was in the National Guard.  The Veteran states that he was driving a truck, which was part of a convoy, on Interstate-75 in Tennessee, when another truck in the convoy was struck by a tractor-trailer, killing two servicemen.  The Veteran states that he witnessed the accident and attempted to put out a fire that emerged from the crash.  In April 2017, the Veteran submitted statements of two fellow service members who were at the scene of the accident.  Both servicemen corroborated the Veteran's recollection of the events, and further stated that the Veteran was at the scene of the accident.

The Board finds that the Veteran has satisfied the requirement of proving an in-service stressor.  However, a VA psychological examination is required to determine whether the Veteran's currently diagnosed PTSD stems from his in-service stressor.

Obstructive Sleep Apnea

The Veteran does not have a current diagnosis of sleep apnea.  He has never undergone a sleep study.  However, in his April 2017 videoconference hearing, the Veteran stated that he has had trouble sleeping for roughly five years, that his girlfriend affirms that he has difficulty sleeping, that he is often tired in the mornings, and that he is afflicted by nightmares.  

The Board finds that the Veteran's testimony is sufficient to warrant a VA examination to determine whether the Veteran has obstructive sleep apnea, and if so, the nature and etiology of that sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an examiner with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's PTSD and whether any acquired psychiatric disorder is related to the Veteran's active duty service, with particular emphasis of the July 1998 convoy accident.  The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the Veteran's current diagnoses of PTSD stemming from an August 2012 VA examination.  Additionally, the Veteran's lay statements regarding his PTSD and his contention that is related to incidents during his active duty service should be noted and considered.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran's PTSD is related to his active duty service.

e.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.  The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.

In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA examination by an appropriate VA examiner.  The purpose of the examination is to determine the nature of the Veteran's sleep apnea and whether any diagnosed sleep apnea began during active service, is related to any incident of service, or is related to his currently diagnosed PTSD.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the fact that the Veteran has requested service-connection for his  currently diagnosed PTSD and that the Veteran contends that his sleep apnea is aggravated by this condition.  

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran's sleep apnea began during active service or is related to any incident of service.

e.  The examiner must also provide an opinion as to whether the Veteran's sleep apnea is caused by or aggravated by his currently diagnosed PTSD.

Specifically, the examiner should address whether the Veteran's sleep apnea is proximately due to, or alternatively, aggravated by, the Veteran's currently diagnosed PTSD.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.  The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.

In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


